Case 17-10828-JTD Doc1175 Filed 02/03/20 Page lof3

UNITED STATES BANKRUPTCY COURT

District of Delaware

In re: Venoco, LLC

 

Case No. 17-10828

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111 (a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e) (2), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.

TRC MASTER FUND LLC
Name of Transferee

Name and Address where notices to transferee
should be sent:

TRC MASTER FUND LLC
Attn: Terrel Ross

PO Box 633

Woodmere, NY 11598

Phone: 516-255-1801
Last four digits of Acct#: N/A

Name and address where transferee payments
should be sent (if different from above):

Phone: N/A
Last four digits of Acct#: N/A

City of Goleta, California
Name of Transferor

Court Claim # Gf known): 153

Amends Claim #: 117

Amount of Claim: USD$4,750,.000.00
Date Claim Filed: 1/30/2020

 

Phone: (805) 961-7501
Last four digits of Acct.#: N/A

Name and Current Address of Transferor:

City of Goleta, California
Caroline R. Djang

Rutan & Tucker, LLP

611 Anton Blvd., Ste. 1400
Costa Mesa, CA 92626

I declare under penalty of perjury that the information provided in this notice is true and correct to the

best of my knowledge and belief.

By: /s/Terrel Ross
Transferee/Transferee’s Agent

Date: February 2 . 2020

Penalty for making a false statement: Fine up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 17-10828-JTD Doc1175 Filed 02/03/20 Page 2of3

EVIDENCE OF TRANSFER OF CLAIM

Exhibit A to Assignment of Claim

TO: United States Bankruptcy Court (“Bankruptcy Court")
District of Delaware
Attention: Clerk

AND TO: Venoco, LLC (Debtor)
Case No. 17-10828

Claim (53

City of Goleta, California, its successors and assigns (“Assignor’), for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, does hereby unconditionally and irrevocably sell, transfer and assign unto:

TRC MASTER FUND LLG
PO Box 633

Woodmere, NY 11598
Attention: Terrel Ross

its successors and assigns ("Assignee"), all of Assignor's rights, title, interest, claims and causes of action in and to,
or arising under or in connection with its Claim filed In the amount of USD$4,750,000.00 ("Claim"), against the Debtor
in the Bankruptcy Court, or any other court with jurisdiction over the bankruptcy proceedings of the Debtor.

Assignor hereby waives any objection to the transfer of the Claim to Assignee on the books and records of the Debtor and
the Bankruptcy Court, and hereby waives to the fullest extent permitted by law any notice or right to a hearing as may be
prescribed by rule 3001 of the federal Rules of Bankruptcy procedure, the Bankruptcy code, applicable local bankruptcy
rules or applicable law. Assignor acknowledges and understands, and hereby stipulates, that an order of the Bankruptcy

Court may be entered without further notice to Assignor transferring the Claim and recognizing the Assignee as the sole
owners and holders of the Claim.

Assignor further directs each Debtor, the Bankruptcy Court and all other interested parties that all further notices relating

to the Claim, and all payments or distributions of money or property in respect of the Claim, shall be delivered or made to
the Assignee.

Jab uaes WHEREOF, THIS EVIDENCE OF TRANSFER OF CLAIM IS EXECUTED THIS 3) DAY OF
Ae , 2020.

 

 

 

 

 

ASSIGNOR: Clty of Goleta, California ASSIGNEE: TRC. MASTER FUNDLLC
op aa —
Dc KD) Gee oa
(Signature) (Signature)
M bel (2 C VEC YR Terrel Ross
(Print Name) (Print Name)

Cy fy Mawage y~ Managing Member

(Title)  / (Title)

 
Case 17-10828-JTD Doc1175 Filed 02/03/20 Page 3of3

  

Prime Clerk »

Fé PHELPS (A Proof of Claim PDE SA Email POE

Creditor Data Details - Claim # 153 -

Debtor Name Claim Number
Creditar

    

Dete Filed Schedule Number

 

 

Claim Amounts

Cisim Nature Schedule Amount CUD Assearted Claim Amount Cu'F* Current Claim Value Slaim Status

       

 

 

Total $0.00 $4,750,000.06 $4,750,000.00

  
